Citation Nr: 1510047	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include as a result of military sexual trauma.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to non-service-connected pension.



REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009 and December 2009 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for a psychiatric disorder, obstructive sleep apnea, hypertension, bilateral hearing loss, along with the issue of entitlement to non-service-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, service connection was denied for residuals of military sexual trauma under Diagnostic Code 9411; the Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period.  

2.  The evidence received more than one year after the Veteran was notified of the April 2008 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Board resolves reasonable doubt in the Veteran's favor in finding that tinnitus is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of military sexual trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

In an April 2008 rating decision, service connection for residuals of military sexual trauma was denied under Diagnostic Code 9411, which pertains to posttraumatic stress disorder (PTSD), based on a finding that there was insufficient evidence to establish that an assault had occurred during service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence associated with the claims file since the April 2008 rating decision includes the Veteran's hearing testimony, lay statements, VA treatment records, and VA examination reports dated in October 2009 and March 2012.  For the purpose of reopening claims, the credibility of the Veteran's hearing testimony and lay statements is presumed.  The VA treatment records dated in November 2011 and February 2012 contain Axis I diagnoses of PTSD secondary to military sexual trauma.  The October 2009 VA examination report contains a VA examiner's finding that the Veteran's 'claimed trauma is face credible.'  As the claim was last denied based on the absence evidence of an in-service assault, the new evidence that tends to establish the occurrence of an in-service assault is material.  Accordingly, the claim is reopened and will be considered on the merits.  The reopened claim is discussed further in the remand section.

II.  Service Connection 

The Veteran seeks service connection for tinnitus.  He contends that he initially experienced tinnitus after exposure to acoustic trauma during service and that he has experienced tinnitus since service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The Veteran's DD Form 214 reflects that his last duty assignment was HHC 2nd Armored Division.  Although his military occupational specialty (MOS) was food service specialist, he testified that as a "tanker cook," he was out in the field with his unit much of the time and was frequently exposed to explosions without ear protection.  He noted onset of ringing in his ears was during service.  

Tinnitus is a condition where lay observation can be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran is competent to report having exposure to loud noise during service and ringing in his ears in and since service.  On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  However, the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus in service.  Lending credibility to his assertions is a January 1989 service treatment record noting that he had been in the field for 10 days, and a May 1989 service treatment record noting that he had just come out of the field.  The Board notes that service personnel records reflect his awards and decorations include Rifle M16 and grenade Qualification Badges, and his DD Form 214 reflects a Rifle Marksman Badge.   

As for the evidence against the claim, an April 2012 VA general examination report reflects a current diagnosis of tinnitus.  The examiner determined that tinnitus was not related to service because tinnitus was not noted in service and hearing acuity in service, and at present, was normal.  The examiner also stated that an opinion that the Veteran's tinnitus is related to service would be purely conjectural.  

The Veteran's competent and credible lay statements and the negative VA medical opinion only serves to place the evidence regarding a nexus between current tinnitus and service in relative equipoise.  Resolving doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 


ORDER

The claim of service connection for a psychiatric disorder as a residual of military sexual trauma is reopened; to this limited extent only, the appeal is granted.

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a psychiatric disorder, sleep apnea, hearing loss, and hypertension.  He also seeks non service-connected pension,

A.  VA Treatment Records

VA has a duty to assist in obtaining relevant records.  As reflected in the May 2012 statement of the case, VA treatment records from various VA facilities, to include the VA Medical Center in Des Moines and Knoxville, Iowa; Topeka, Kansas; St. Cloud, Minnesota; and Hines and Chicago, Illinois, dated from 2007 to March 2012, are associated with the file.  

The Veteran testified to having had psychiatric treatment while incarcerated at the Newton Correctional Facility in Newton, Iowa, from approximately 2012 to 2013, as well as while incarcerated at the Polk County Jail in Des Moines, Iowa, from approximately 2011 to 2012.  Although the record was held open for 30 days for the submission of the records, the evidence has not been submitted.  In June 2014, however, the Veteran submitted VA Forms 21-4142 (authorization and consent to release the information to VA) with respect to both facilities.  As such, on remand, attempts are to be made to obtain the records.  

Finally, although the AOJ secured Social Security Administration (SSA) disability records in the form of an electronic CD in February 2010, the Board is unable to access the documents section of the CD.  The documents section appears to contain records other than those contained in the index section of the C.  Since the Board is remanding for other reasons, the RO should access the CD and print and associate the relevant SSA records with the claims file.

Any outstanding records of pertinent medical treatment must be obtained and added to the record, prior to any VA examinations directed by this Remand.

The issues of entitlement to service connection for hypertension and non-service connected pension are deferred pending the development for the additional records.

B. VA Examinations

The Veteran seeks service connection for a psychiatric disorder.  At the hearing, he testified to having been beaten up and sexually assaulted by a superior officer while confined in the stockade for having been absent without official leave.  

VA treatment records reflect an assessment of PTSD due to military sexual trauma.  Additional diagnoses in the record include bipolar disorder, unspecified; anxiety disorder; depressive disorder, not otherwise specified (NOS); psychosis, NOS; schizophrenia, paranoid type; and alcohol and substance dependence.  

The Veteran was afforded VA examination in October 2009 and in March 2012 to evaluate his psychiatric condition; however, these examinations appear to have been for pension purposes only.  Nexus opinions were not provided and neither examiner provided a diagnosis of PTSD.  However, the October 2009 VA examiner noted prior findings of 'PTSD, MST' in the record and indicated that the Veteran's report of military sexual trauma appeared to be 'face credible.'  

A new VA examination is warranted to obtain an opinion as to the nature and etiology of the Veteran's current psychiatric disorder(s), to include whether any disorder is due to an alleged military sexual trauma.  

With respect to the claimed sleep disorder, a February 2012 VA treatment in the electronic file reflects a current diagnosis of sleep apnea.  The Veteran testified that although he was not diagnosed with sleep apnea until 2007, he had symptoms of sleep apnea during service.  He added that he was told during service that he was snoring and choking in his sleep.  In light of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of sleep apnea.  

With respect to the claimed bilateral hearing loss, the Veteran was afforded a VA examination in May 2012.  A hearing loss disability for VA purposes was not found upon examination.  However, in June 2014 the Veteran testified his hearing acuity had worsened since the May 2012 VA examination.  As the case is being remanded for other development, and as it has been almost three years since the 2012 examination, the VA is to be afforded a VA examination to determine whether he in fact has a current hearing loss disability, and if so the etiology of such.

Accordingly, the case is REMANDED for the following action:

1.  Print the documents from the CD received from SSA in February 2010 (see volume 3 of claims file) and associate the records with the paper or electronic VA claims file.

2.  Obtain complete VA treatment records from the VA Medical Centers since March 2012.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request treatment records from the Newton Correctional Facility in Newton, Iowa, from approximately 2012 to 2013, and from the Polk County Jail in Des Moines, Iowa, from approximately 2011 to 2012.  

4.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine whether the Veteran has PTSD due to a stressor pertaining to sexual trauma during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The entire record must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

a) The examiner is to rule in or rule out a diagnosis of PTSD.

b) If PTSD is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, to specifically include an alleged sexual assault in 1988, or any other stressor. 

In providing this opinion, the examiner must specify the stressor supporting the diagnosis.  If the supporting stressor consists of an in-service sexual assault, the examiner should indicate whether there is evidence of behavior changes in service indicative of the Veteran's alleged sexual trauma. 

c) With respect to each additional acquired psychiatric disorder present during the period of this claim (which includes bipolar disorder, unspecified; anxiety disorder; depressive disorder, NOS; psychosis, NOS; schizophrenia, paranoid type; and alcohol and substance dependence), the examiner is to express an opinion as to whether it is at least as likely as not any that such disorder(s) originated during service, or is otherwise etiologically related to service or, was caused or permanently worsened by PTSD.  

d) The examiner is also to indicate whether a psychosis manifested within one year of separation from active duty.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

5.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea had onset in service or is otherwise related to the Veteran's military service.  The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

6.  Schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss had an onset during service; or, within the initial year after separation; or, is otherwise etiologically related to service to include as a result of noise exposure.  The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


